 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD LYNN STAGGS,                               No. 2:18-cv-2843 KJN P
12                           Plaintiff,
13            v.                                        ORDER and FINDINGS &
                                                        RECOMMENDATIONS
14    P. KELLY, et al.,
15                           Defendants.
16

17          By order filed August 27, 2019, plaintiff’s complaint was dismissed and thirty days leave

18   to file an amended complaint was granted. On October 10, 2019, plaintiff was granted an

19   additional 45 days in which to file an amended complaint. Forty-five days from that date have

20   now expired, and plaintiff has not filed an amended complaint or otherwise responded to the

21   court’s order.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall assign a district

23   judge to this action.

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 4   (9th Cir. 1991).

 5   Dated: December 12, 2019

 6

 7
     /stag2843.fta.ext
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
